19 So. 3d 445 (2009)
James Timothy WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-571.
District Court of Appeal of Florida, Fifth District.
October 16, 2009.
James S. Purdy, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
James T. Williams, Quincy, pro se.
Bill McCollum, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm the defendant's conviction of one count of lewd or lascivious molestation but vacate the January 16, 2009, order of the trial court finding defendant a sexual predator and remand for entry of a corrected order reflecting conviction of a single count during a single incident.
AFFIRM IN PART; REVERSE IN PART and REMAND.
MONACO, C.J., EVANDER and JACOBUS, JJ., concur.